Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Newly submitted Claims 23-42 are directed to an invention that is independent or distinct from the invention previously claimed for the following reasons: 
	I. Previous Claims 23-42 includes the following elements which are distinct in scope from current Claims 23-42: 
(a) a plurality of direct relationships between two users; 
(b) identifying categories for the plurality of relationships based on social network information;
(c) generating a composite category for the identified categories (and composite access type);
(d) access/retrieve the second user’s social network information to determine that a portion of the second user’s contact list is electronically and remotely accessible to the first user;
(e) present the contact list portion to the first user and allow read or modify based on composite access type.
	II. Current Claims 23-42, includes the following elements which are distinct in scope from previous Claims 23-42: 
	(a) receive a first user profile including a contact list (including second user contact information); 

(c) receive relationship information between the first and second user including both an indirect and a direct descriptor;
(d) each relationship descriptor is associated with one or more categories;
(e) assigning either the direct or indirect descriptor to an interconnection of the client systems of the users;
(f) assigning categories to the interconnection of the systems
(g) providing instruction for accessing content stored on the client systems
The Examiner asserts that the new amended and/or added claims, including the dependent claims, are directed towards a different invention.  Further still, the Examiner asserts that by amending all the claims and having them directed towards a non-elected invention, which results in having claims that were not directed towards the previous set of examined claims, the applicant has left no claims that can be examined. In other words, the applicant has no claims remaining that read on the elected invention, which also results in a non-responsive amendment. See MPEP § 819.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, newly filed Claims 23-42 would have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to 
Applicant is advised that the restricted claims are not entered and any responses should be made from the last filed and considered set of claims and remarks (8/19/2020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. S./
Examiner, Art Unit 3629
February 23, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624